UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended March 31, 2010OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 1-13449 QUANTUM CORPORATION(Exact name of Registrant as specified in its charter) Delaware 94-2665054 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1650 Technology Drive, Suite 800, San Jose, California 95110 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (408) 944-4000Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered QUANTUM CORPORATION COMMON STOCK NEW YORK STOCK EXCHANGE Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESoNOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YESoNOx Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx The aggregate market value of Quantum Corporation’s common stock, $0.01 par value per share, held by nonaffiliates of the Registrant was approximately $218.7 million on September 30, 2009, the last day of the Registrant’s most recently completed second fiscal quarter, based on the closing sales price of the Registrant’s common stock on that date on the New York Stock Exchange. For purposes of this disclosure, shares of common stock held by persons who hold more than 5% of the outstanding shares of common stock and shares held by officers and directors of the Registrant have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily conclusive. As of the close of business on June 4, 2010, there were approximately 215.9 million shares of Quantum Corporation’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE The Registrant’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on August 18, 2010, which the Registrant will file with the Securities and Exchange Commission within 120 days after the end of the fiscal year covered by this report, is incorporated by reference in Part III of this Form 10-K to the extent stated herein. INDEX PageNumber PART I Item 1 Business 1 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 24 Item 2 Properties 24 Item 3 Legal Proceedings 24 Item 4 Reserved 25 PART II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6 Selected Financial Data 26 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A Quantitative and Qualitative Disclosures About Market Risk 49 Item 8 Financial Statements and Supplementary Data 51 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 91 Item 9A Controls and Procedures 91 Item 9B Other Information 92 PART III Item 10 Directors, Executive Officers and Corporate Governance 92 Item 11 Executive Compensation 93 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 93 Item 13 Certain Relationships and Related Transactions, and Director Independence 94 Item 14 Principal Accounting Fees and Services 94 PART IV Item 15 Exhibits, Financial Statement Schedules 94 SIGNATURE 99 POWER OF ATTORNEY 100 PART I This report contains forward-looking statements within the meaning of Section 27A of the Securities
